               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                          CR-18-63-GF-BMM-2

                Plaintiff,

       vs.
                                                        ORDER
ISAIAH STARR STANDINGROCK,

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 9, 2021. (Doc. 180.) Isaiah Standingrock

(Standingrock) filed an objection on June 23, 2021. (Doc. 182.) The Court reviews

de novo findings and recommendations to which a party objects. 28 U.S.C. §

636(b)(1).
      Judge Johnston conducted a revocation hearing on June 8, 2021. (Doc. 175.)

The United States accused Standingrock of violating his conditions of supervised

release by 1) by using a controlled substances on five separate occasions; 2) by

failing to follow the instructions of his probation officer on two separate occasions;

and 3) by failing to complete his substance abuse treatment program; and 4) by

committing another crime. (Doc. 174.) At the revocation hearing, Standingrock

admitted to violating the terms of his supervised release 1) by using a controlled

substances on five separate occasions; 2) by failing to follow the instructions of his

probation officer on two separate occasions; and 3) by failing to complete his

substance abuse treatment program. The Court dismissed alleged violation 9 on

the government’s motion. (Doc. 175.) Judge Johnston found the violations

Standingrock admitted are serious and warrant revocation of Standingrock’s

supervised release. Judge Johnston recommended Standingrock should be

incarcerated for 4 months, with 32 months of supervised release to follow, with the

first 60 days of supervised release in a secure inpatient drug treatment facility.

Standingrock should serve the next 6 months of supervised release in a sober living

environment as directed by his probation officer. (Doc. 180.)

        Warren now opposes Judge Johnston’s Findings and Recommendations,

objecting to the length of the sober living placement. (Doc. 182.)
      The Court has reviewed Judge Johnston’s Findings and Recommendations

as well as Standingrock’s objection. The undersigned conducted a revocation

hearing on June 28, 2021. (Doc. 184.) Standingrock and his attorney were allowed

to allocute before the undersigned. (Id.) The Court has also considered the 18

U.S.C. § 3553(a) factors and agrees with Judge Johnston’s Findings and

Recommendations. Standingrock’s violation of his conditions represent a serious

breach of the Court’s trust. These violations proves serious. Judge Johnston has

recommended that the Court revoke Standingrock’s supervised release and commit

him to the custody of the Bureau of Prisons for 4 months. (Doc. 180.) Judge

Johnston further has recommended a term of 32 months of supervised release with

the first 60 days of supervised release in a secure inpatient drug treatment facility.

Standingrock should serve the next 6 months of supervised release in a sober living

environment as directed by his probation officer. (Id.) Accordingly,

      IT IS HEREBY ORDERED that Standingrock’s objection is denied. Judge

Johnston’s Findings and Recommendations, (Doc. 180) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Isaiah Starr Standingrock be

sentenced to the custody of the Bureau of Prisons for a term of 4 months, with 32

months of supervised release to follow with the first 60 days of supervised release

in a secure inpatient drug treatment facility. Standingrock should serve the next 6
months of supervised release in a sober living environment as directed by his

probation officer.

      DATED this 29th day of June, 2021.
